Name: 84/296/EEC: Commission Decision of 27 April 1984 amending Decision 83/384/EEC as regards the list of establishments in Australia approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: character(0)
 Date Published: 1984-05-30

 Avis juridique important|31984D029684/296/EEC: Commission Decision of 27 April 1984 amending Decision 83/384/EEC as regards the list of establishments in Australia approved for the purpose of importing fresh meat into the Community Official Journal L 144 , 30/05/1984 P. 0024 - 0028+++++( 1 ) OJ NO L 302 , 31 . 12 . 1972 , P . 28 . ( 2 ) OJ NO L 59 , 5 . 3 . 1983 , P . 34 . ( 3 ) OJ NO L 222 , 13 . 8 . 1983 , P . 36 . ( 4 ) OJ NO L 64 , 6 . 3 . 1984 , P . 9 . ( 5 ) OJ NO L 108 , 26 . 4 . 1983 , P . 18 . COMMISSION DECISION OF 27 APRIL 1984 AMENDING DECISION 83/384/EEC AS REGARDS THE LIST OF ESTABLISHMENTS IN AUSTRALIA APPROVED FOR THE PURPOSE OF IMPORTING FRESH MEAT INTO THE COMMUNITY ( 84/296/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ) , AS LAST AMENDED BY DIRECTIVE 83/91/EEC ( 2 ) , AND IN PARTICULAR ARTICLES 4 ( 1 ) AND 18 ( 1 ) ( A ) AND ( B ) THEREOF , WHEREAS A LIST OF ESTABLISHMENTS IN AUSTRALIA , APPROVED FOR THE PURPOSES OF THE IMPORTATION OF FRESH MEAT INTO THE COMMUNITY , WAS DRAWN UP INITIALLY BY COMMISSION DECISION 83/384/EEC ( 3 ) , AS LAST AMENDED BY DECISION 84/116/EEC ( 4 ) ; WHEREAS A ROUTINE INSPECTION UNDER ARTICLE 5 OF DIRECTIVE 72/462/EEC AND ARTICLE 3 ( 1 ) OF COMMISSION DECISION 83/196/EEC OF 8 APRIL 1983 CONCERNING ON-THE-SPOT INSPECTIONS TO BE CARRIED OUT IN RESPECT OF THE IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM NON-MEMBER COUNTRIES ( 5 ) HAS REVEALED THAT THE LEVEL OF HYGIENE OF CERTAIN ESTABLISHMENTS HAS ALTERED SINCE THE LAST INSPECTION ; WHEREAS THE LIST OF ESTABLISHMENTS SHOULD , THEREFORE , BE AMENDED ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ANNEX TO DECISION 83/384/EEC IS HEREBY REPLACED BY THE ANNEX TO THIS DECISION . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 27 APRIL 1984 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ANNEX LIST OF ESTABLISHMENTS FROM WHICH IMPORTS OF FRESH MEAT MAY BE AUTHORIZED WITHOUT TIME LIMIT ESTABLISHMENT NO * ESTABLISHMENT * ADDRESS I . BOVINE MEAT A . SLAUGHTERHOUSES AND CUTTING PREMISES 7 * CQME CO . PTY LTD * ROCKHAMPTON , QUEENSLAND 135 * BLUE RIBBON EXPORT DIVISION * LAUNCESTON , TASMANIA 151 * RICHARDSON'S MEAT INDUSTRIES LTD * HOBART , TASMANIA 170 * BEEF CITY PTY LTD * PURRAWUNDA , QUEENSLAND 195 * R . J . GILBERTSON PTY LTD * LONGFORD , TASMANIA 239 * NORTHERN CO-OPERATIVE MEAT CO . LTD * CASINO , NEW SOUTH WALES 243 * WARWICK BACON COMPANY PTY LTD * WARWICK , QUEENSLAND 294 * TEYS BROS . ( BEENLEIGH ) PTY LTD * BEENLEIGH , QUEENSLAND 423 * S . E . MEAT ( AUST ) LTD * NARACOORTE , SOUTH AUSTRALIA 503 ( 1 ) * RIVERSTONE MEAT CO . PTY LTD * RIVERSTONE , NEW SOUTH WALES 525 * TANCRED BROS . PTY LTD * BEAUDESERT , QUEENSLAND 533 * MURRAY BRIDGE MEAT PTY LTD * MURRAY BRIDGE , SOUTH AUSTRALIA 642 * METRO MEAT ( COOTAMUNDRA ) LTD * COOTAMUNDRA , NEW SOUTH WALES 751 * TASMEATS LTD * CAMDALE , TASMANIA 767 * METRO MEAT LTD * NOARLUNGA , SOUTH AUSTRALIA 1352 * LOCKYER VALLEY ABATTOIR * GRANTHHAM , QUEENSLAND ( 1 ) OFFAL EXCLUDED . B . SLAUGHTERHOUSES 3 * THE METROPOLITAN REGIONAL ABATTOIR * BRISBANE , QUEENSLAND 53 ( 1 ) * THOMAS BORTHWICK AND SONS ( AUSTRALASIA ) LTD * MELBOURNE , VICTORIA 54 ( 1 ) * H . W . GREENHAM AND SONS , PTY LTD * NEWPORT , VICTORIA 55 ( 1 ) * GOSFORD MEATS PTY LTD * GOSFORD , NEW SOUTH WALES 155 * BLAYNEY ( ABATTOIR ) COUNTY COUNCIL * BLAYNEY , NEW SOUTH WALES 218 * NORTHWEST EXPORTS PTY LTD * INVERELL , NEW SOUTH WALES 521 ( 1 ) * MUDGEE REGIONAL ABATTOIR * MUDGEE , NEW SOUTH WALES 612 ( 1 ) * ASSOCIATED MEAT PROCESSORS * WODONGA , VICTORIA 648 * E . G . GREEN AND SONS * HARVEY , WESTERN AUSTRALIA 1242 * ALICE SPRINGS ABATTOIRS PTY LTD * ALICE SPRINGS , NORTHERN TERRITORY 1265 * G AND K O'CONNOR PTY LTD * PAKENHAM , VICTORIA 1471 * SOUTH AUSTRALIAN MEAT CORPORATION * GEPPS CROSS , SOUTH AUSTRALIA 1537 ( 1 ) * R . J . GILBERTSON PTY LTD * TENNANT CREEK , NORTHERN TERRITORY 1912 * SEECORP PTY LTD * LANCE CREEK , VICTORIA ( 1 ) OFFAL EXCLUDED . C . CUTTING PREMISES 84 B * T . AND R . PASTORAL PTY LTD * GEPPS CROSS , SOUTH AUSTRALIA 398 E * R . J . FLETCHER AND CO . * GUNNEDAH , NEW SOUTH WALES 521 A * MEAT PRODUCERS AUSTRALIA PTY LTD * MUDGEE , NEW SOUTH WALES 521 B * IMTUM PTY LTD * MUDGEE , NEW SOUTH WALES 521 C * R . J . FLETCHER AND CO . * MUDGEE , NEW SOUTH WALES 542 * WILSON EXPORTS PTY LTD * DROMANA , VICTORIA 656 * NORWEST BEEF INDUSTRIES LTD * FORBES , NEW SOUTH WALES 1317 * TABRO MEAT PTY LTD * LAVERTON , VICTORIA 1595 * R . J . GILBERTSON PTY LTD * MELBOURNE , VICTORIA 1618 * CISCO'S MEATS PTY LTD * MELBOURNE , VICTORIA 1735 * WESTERN AUSTRALIAN LAMB MARKETING BOARD * PERTH , WESTERN AUSTRALIA 1842 * S . G . ALLEN PTY LTD * MELBOURNE , VICTORIA 1889 * WEBB MEAT EXPORTS PTY LTD * MELBOURNE , VICTORIA II . SHEEPMEAT AND GOATMEAT A . SLAUGHTERHOUSES AND CUTTING PREMISES 151 * RICHARDSON'S MEAT INDUSTRIES LTD * HOBART , TASMANIA 195 * R . J . GILBERTSON PTY LTD * LONGFORD , TASMANIA 239 * NORTHERN CO-OP MEAT CO . LTD * CASINO , NEW SOUTH WALES 423 * S . E . MEAT ( AUST ) LTD * NARACOORTE , SOUTH AUSTRALIA 533 * MURRAY BRIDGE MEAT PTY LTD * MURRAY BRIDGE , SOUTH AUSTRALIA 556 * VICTORIAN INLAND MEAT CO . * KYNETON , VICTORIA 751 * TASMEATS LTD * CAMDALE , TASMANIA 767 * METRO MEAT LTD * NOARLUNSA , SOUTH AUSTRALIA B . SLAUGHTERHOUSES 199 * THOMAS BORTHWICK AND SONS ( AUSTRALASIA ) LTD * ALBANY , WESTERN AUSTRALIA 612 ( 1 ) * ASSOCIATED MEAT PROCESSORS * WODONGA , VICTORIA 642 * METRO MEAT ( COOTAMUNDRA ) LTD * COOTAMUNDRA , NEW SOUTH WALES 761 * R . J . GILBERTSON PTY LTD * MELBOURNE , VICTORIA 1471 * SOUTH AUSTRALIAN MEAT CORPORATION * GEPPS CROSS , SOUTH AUSTRALIA ( 1 ) OFFAL EXCLUDED . C . CUTTING PREMISES 135 * BLUE RIBBON EXPORT DIVISION * LAUCESTON , TASMANIA 398 E * R . J . FLETCHER AND CO . * GUNNEDAH , NEW SOUTH WALES 521 A * MEAT PRODUCERS AUSTRALIA PTY LTD * MUDGEE , NEW SOUTH WALES 521 B * IMTUM PTY LTD * MUDGEE , NEW SOUTH WALES 521 C * R . J . FLETCHER AND CO . * MUDGEE , NEW SOUTH WALES 656 * NORWEST BEEF INDUSTRIES LTD * FORBES , NEW SOUTH WALES 1317 * TABRO MEAT PTY LTD * LAVERTON , VICTORIA 1595 * R . J . GILBERTSON PTY LTD * MELBOURNE , VICTORIA 1614 * TATIARA MEAT CO . PTY LTD * BORDERTOWN , SOUTH AUSTRALIA 1618 * CISCO'S MEATS PTY LTD * MELBOURNE , VICTORIA 1735 * WESTERN AUSTRALIAN LAMB MARKETING BOARD * PERTH , WESTERN AUSTRALIA 1842 * S . G . ALLEN PTY LTD * MELBOURNE , VICTORIA 1889 * WEBB MEAT EXPORTS PTY LTD * MELBOURNE , VICTORIA III . HORSEMEAT SLAUGHTERHOUSES AND CUTTING PREMISES 241 * FOUNTAIN SELECTED MEATS PTY LTD * BOURKE , NEW SOUTH WALES 750 * METRO MEAT LTD * PETERBOROUGH , SOUTH AUSTRALIA IV . STORES ( FROZEN PACKAGED MEAT ONLY ) 45 * CORIO BAY FREEZERS PTY LTD * NORTH GEELONG , VICTORIA 47 * WATSON AND SON PTY LTD * BRISBANE , QUEENSLAND 84 * SOUTH AUSTRALIAN MEAT CORPORATION * GEPPS CROSS , SOUTH AUSTRALIA 132 * P AND O AUSTRALIA LTD * BRISBANE , QUEENSLAND 149 * P AND O COLD STORAGE LTD * MELBOURNE , VICTORIA 198 * A . B . OXFORD PTY LTD * MELBOURNE , VICTORIA 202 * POLAR COLD STORAGE CO . * MELBOURNE , VICTORIA 213 * MELBOURNE COLD STORAGE CO . * MELBOURNE , VICTORIA 216 * T . A . FIELD PTY LTD * PORT ALMA , QUEENSLAND 253 * AUSTRALIAN SERVICE COLD STORAGE PTY LTD * SYDNEY , NEW SOUTH WALES 263 * SOUTH AUSTRALIAN COLD STORES LTD * MILE END SOUTH , SOUTH AUSTRALIA 274 C * MOSS VALE COLD STORE * MOSS VALE , NEW SOUTH WALES 291 E * JAMES BARNES PTY LTD * WAGGA WAGGA , NEW SOUTH WALES 292 * PORT OF PORTLAND AUTHORITY * PORTLAND , VICTORIA 492 * W . WOODMASON COLD STORAGE PTY LTD * SYDNEY , NEW SOUTH WALES 498 * SOUTH AUSTRALIAN COLD STORES LTD * RIDLEYTON , SOUTH AUSTRALIA 513 * NORTHBOURNE COLD STORE * MELBOURNE , VICTORIA 565 * CASCADE FREEZERS * SOUTH HOBART , TASMANIA 651 * CENTRAL COAST COLDSTORES PTY LTD * WEST GOSFORD , NEW SOUTH WALES 721 * TOWNSVILLE COLD STORES PTY LTD * TOWNSVILLE , QUEENSLAND 1013 * P AND O COLD STORAGE LTD * PERTH , WESTERN AUSTRALIA 1025 * PORT OF DEVONPORT AUTHORITY * DEVONPORT , TASMANIA 1057 * MARINE BOARD OF BURNIE * BURNIE , TASMANIA 1060 * PORT ADELAIDE FREEZERS PTY LTD * PORT ADELAIDE , SOUTH AUSTRALIA 1168 * NORTHERN COLD STORES PTY LTD * TOWNSVILLE , QUEENSLAND 1190 * REGO COLD STORAGE PTY LTD * SCORESBY , VICTORIA 1258 * AUSTRALIAN FREEZERS PTY LTD * SYDNEY , NEW SOUTH WALES 1277 * MAGDEM ENTERPRISES * HOBART , TASMANIA 1289 * PORT OF LAUNCESTON AUTHORITY * BELL BAY , TASMANIA 1331 * BALHANNAH CO-OPERATIVE SOCIETY LTD * BALHANNAH , SOUTH AUSTRALIA 1356 * G . AND K . O'CONNOR PTY LTD * MELBOURNE , VICTORIA 1379 * DOBOY COLD STORES PTY LTD * BRISBANE , QUEENSLAND 1380 * PORT OF DEVONPORT AUTHORITY * DEVONPORT , TASMANIA 1439 * P AND O AUSTRALIA LTD * BRISBANE , QUEENSLAND 1467 * SOUTH AUSTRALIAN COLD STORES LTD * DRY CREEK , SOUTH AUSTRALIA 1487 * COLD STORES OF AUSTRALIA PTY LTD * NORTH FREMANTLE , AUSTRALIA 1617 * FRIGMOBILE PTY LTD * CAIRNS , QUEENSLAND 1625 * SCHUMACHER ICECOLD PTY LTD * BRISBANE , QUEENSLAND 1662 * A . B . OXFORD COLD STORAGE CO . PTY LTD * MELBOURNE , VICTORIA 1692 * MARINE BOARD OF BURNIE * BURNIE , TASMANIA 2095 * FRIGMOBILE PTY LTD * TOWNSVILLE , QUEENSLAND 2180 * P . MANETTAS HOLDINGS PTY LTD * SYDNEY , NEW SOUTH WALES 2190 * FRIGMOBILE PTY LTD * SYDNEY , NEW SOUTH WALES 2215 * MELBOURNE COLD STORAGE CO . * MELBOURNE , VICTORIA 2325 * ADELAIDE COLD STORES PTY LTD * CAVAN , SOUTH AUSTRALIA 2514 * WEDGEWOOD PASTRIES * SYDNEY , NEW SOUTH WALES 2773 * NOBLE EINSIDEL PTY LTD * DANDENONG , VICTORIA 2784 * V AND E LAGO PTY LTD * BRISBANE , QUEENSLAND LIST OF ESTABLISHMENTS FROM WHICH IMPORTS OF FRESH MEAT MAY BE INTRODUCED INTO THE TERRITORY OF THE COMMUNITY ONLY UNTIL THE STATED DATE ESTABLISHMENT NO * ESTABLISHMENT * ADDRESS I . BOVINE MEAT SLAUGHTERHOUSE 761 ( 1 ) ( 2 ) * R . J . GILBERTSON PTY LTD * MELBOURNE , VICTORIA ( 1 ) OFFAL EXCLUDED . ( 2 ) UNTIL 31 OCTOBER 1984 . II . SHEEPMEAT AND GOATMEAT SLAUGHTERHOUSES 155 ( 2 ) * BLAYNEY ( ABATTOIR ) COUNTY COUNCIL * BLAYNEY , NEW SOUTH WALES 1027 ( 1 ) ( 2 ) * LINLEY VALLEY MEATS PTY LTD * WOOROLOO , WESTERN AUSTRALIA ( 1 ) OFFAL EXCLUDED . ( 2 ) UNTIL 31 OCTOBER 1984 .